Quinn, Chief Judge
(dissenting):
The problem raised by the defense objection to the pretrial statement was presented only to the law officer in an, out-of-court hearing. Later, the law officer called defense counsel’s attention to the difference between the evidence in that hearing and the evidence presented in open court and advised counsel that, on that basis, “only . . . [his] ruling . . . will be in issue.” In response, defense counsel indicated it had been his “specific purpose” to so limit the issue. As a result, the question before us is whether the law officer’s ruling was correct as determined by a “preponderance of the evidence,” not as determined beyond a reasonable doubt by the court-martial. United States v Mewborn, 17 USCMA 431, 436, 38 CMR 229.
As I read the record, the law officer had the following matters to consider:
(1) At the qutset of the interview, the accused was fully informed of his right to remain silent and the right to counsel and was asked if he wanted counsel. He said he did not.
*474(2) At the beginning of the interview, the accused was also asked if he wanted to talk about the matter, and he answered, “yeah, I didn’t do it.”
(3) The agent testified he asked no questions in the first part of the interview.
(4) At one point in the agent’s discourse on the consequences to the Army of larceny-type offenses, the accused became belligerent and evinced a desire to fight the agent. The majority construe this incident only in light of the agent’s trial comment as to the foolishness of the accused’s desire to fight. I view it differently; and I think the law officer viewed it differently. As I construe the incident, it provides a reasonable basis for the conclusion that, notwithstanding the agent’s tactics, the accused could, and did, effectively and consciously choose between silence and other action.
(5) The statement itself, which is nowhere mentioned in the majority opinion, is virtually a denial. Except for a difference in words, it is essentially a reiteration of what the accused said at the beginning of the interview. Here, he said:
“ T didn’t load them on the truck, I didn’t drive the truck, but I’m sorry’ ”; at the beginning he said “I didn’t do it.” Immediately after the statement, the accused requested counsel, and the interview was terminated.
Unquestionably, the record demonstrates the accused was informed of, and fully understood, his right to remain silent and to have counsel. In my opinion, the record equally demonstrates support for the law officer’s conclusion that the accused was willing , to listen to the agent’s views about the matter and was not influenced by the agent’s tactics to surrender his rights.1 I would, therefore, sustain the law officer’s ruling. United States v Alaniz, 9 USCMA 533, 26 CMR 313.
So far as the evidence of the accomplice’s conviction is concerned, I perceive no prejudice to the accused in the circumstances of the case. United States v Nix, 11 USCMA 691, 29 CMR 507. See also United States v Domenech, 18 USCMA 314, 40 CMR 26.
I would affirm the decision of the board of review.

 Later in the trial, the law officer informed counsel that he regarded the accused’s statement as constituting a denial. For that reason he proposed to reverse his original ruling and to instruct the court members to disregard the statement. However, when defense counsel indicated he would move for a mistrial, he decided to adhere to his previous ruling.